741 N.W.2d 20 (2007)
Retha KILBURN and Ramona Prime, as Co-Guardians for Rodney Grant, a Legally Incapacitated Person, Plaintiffs-Appellees,
v.
PROGRESSIVE MICHIGAN INSURANCE COMPANY, a/k/a Progressive Casualty Insurance Company, Defendant-Appellant.
Docket No. 133881. COA No. 272379.
Supreme Court of Michigan.
November 21, 2007.
*21 On order of the Court, the application for leave to appeal the March 29, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.